Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 17/620,333 filed on December 17, 2021.


Claims 1-27 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims recite “determining whether the leader device is to remain the leader device of the group of media playback devices in the group media playback session,” or something similar. The claim language does not assign any requirements to the “leader device” other than the title, and thus it is unclear from the claim language what exactly would change in the system, other than an arbitrary title, were the leader device to remain or not remain the leader device of the group of media playback devices in the group media playback session. Because the language is non-declarative, i.e. does not require any functional changes, the metes and bounds of the invention are unclear. Appropriate correction is required.


Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims recite “receiving an indication to halt presentation of the media content item by the leader device,” or something similar. Based on the syntax, Examiner is unsure if this means “halt presentation of the media content item on the leader device,” or “receiving an indication, from the leader device, to halt presentation of the media content,” or something else. Because the language is ambiguous, the metes and bounds of the invention are unclear. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Coffman et al. (Pub. No.: US 2018/0335903).
Regarding claim 1, Coffman discloses a method for media playback, the method comprising: transmitting, from a leader device to a plurality of follower devices that each belong to a group of media playback devices in a group media playback session, control instructions that cause a media content item to be synchronously presented with the leader device and each of the plurality of follower devices in the group of media playback devices (Figs. 29A-D, paras. [0907]-[0913]); during the synchronous presentation of the media content item, receiving an indication to halt presentation of the media content item by the leader device (Fig. 29E, para. [0914]); in response to receiving the indication to halt presentation of the media content item by the leader device, determining whether the leader device is to remain the leader device of the group of media playback devices in the group media playback session (Fig. 29E, para. [0914]. The disclosure of Coffman shows that when Device 2, element 2912, goes offline or becomes unavailable, control signals are then sent from Device 1, element 2910, and that 2910 is referred to as the “primary device,” which could be interpreted to mean that the determination was made that the “leader device” switched from Device 2 to Device 1. However, as the claim language does not assign any requirements to the “leader device” other than the title, it could be argued that Device 2 could continue to be referred to as the “leader device,” and thus that the determination could be made for the leader device to remain the leader device.); and in response to determining that the leader device is to remain the leader device of the group of media playback devices (This limitation, as well as the limitations which follow and depend on this limitation, are not positively required, as the determination could be made that the leader device is not to remain the leader device. However, in the interests of compact prosecution, and as Coffman discloses the following limitations, Examiner’s will provide citations of the following limitations, even though they are not required by the claim language.), halting the presentation of the media content item on the leader device while continuing to transmit updated control instructions that cause the media content item in the group media playback session to continue being synchronously presented on the plurality of follower devices remaining in the group of media playback devices (Fig. 29E, para. [0914]. The claim language does not require that the updated control instructions be sent by any specific device, and thus Device 1, element 2910, sending these instructions, reads on the claim language.).
Regarding claim 2, Coffman discloses the method of claim 1, wherein the presentation of the media content item on the leader device is halted by relinquishing one or more media resources used by a media playback application executing on the leader device to present the media content item on the leader device (Fig. 29E, para. [0914]. Being offline axiomatically requires relinquishing one or more media resources.).
Regarding claim 3, Coffman discloses the method of claim 2, wherein the media playback application is an audio playback application and wherein the one or more media resources include an audio resource (Fig. 29C, para. [0910]).
Regarding claim 4, Coffman discloses the method of claim 2, wherein the media playback application is a video playback application that presents the media content item on a display associated with the leader device, and wherein the one or more media resources include a screen resource for presenting information using the display of the leader device (para. [0360]).
Regarding claim 5, Coffman discloses the method of claim 1 wherein the media content item is presented by the leader device executing a first media playback application (Figs. 29A-D, paras. [0907]-[0913]) and wherein, in response to determining that the leader device is to remain the leader device of the group of media playback devices (This limitation, as well as the limitations which follow and depend on this limitation, are not positively required, as the determination could be made that the leader device is not to remain the leader device.), the method further comprises: receiving, at the leader device, a request to initiate a media playback session including a second media content item; and in response to receiving the request to initiate the media playback session including the second media content item, launching a second media playback application to present the second media content item, wherein the second media playback application is executing concurrently with the first media playback application on the leader device (The previous limitations are not positively required.).
Regarding claim 6, Coffman discloses the method of claim 5, but the limitations wherein the media playback session that includes the second media content item is a second group playback session with a second plurality of follower devices and wherein the leader device and the second plurality of follower devices are grouped in a second group of media playback devices are not positively required, as they are based on limitations in claim 5 that are not positively required.
Regarding claim 7, Coffman discloses the method of claim 6, but the limitations wherein the second media playback application is configured to transmit control instructions that cause the second media content item to be synchronously presented with the leader device and each of the second plurality of follower devices in the second group of media playback devices while concurrently using the first media playback application to transmit the updated control instructions that cause the media content item in the group media playback session to continue being synchronously presented on the plurality of follower devices remaining in the group of media playback devices are not positively required, as they are based on limitations in claims 5 and 6 that are not positively required.
Regarding claim 8, Coffman discloses the method of claim 5, but the limitations further comprising receiving an indication that the one or more media resources are no longer being used at an application manager executing on the leader device, wherein the second media playback application initiates the presentation of the second media content item in response to receiving the request to initiate the media playback session including the second media content item and in response to receiving the indication that the one or more media resources are no longer being used are not positively required, as they are based on limitations in claim 5 that are not positively required.
Regarding claim 9, Coffman discloses the method of claim 5, but the limitations further comprising: inhibiting the first media application from being visible on the leader device in response to receiving the indication to halt presentation of the media content item by the leader device, wherein the first media application was in a visible state when the media content item was being synchronously presented on the leader device and each of the plurality of follower devices in the group of media playback devices; and setting the second media application as a current media playback application for presenting the second media content item, wherein the second media application is in a visible state on leader device are not positively required, as they are based on limitations in claim 5 that are not positively required.
Regarding claim 10, Coffman discloses the method of claim 5, but the limitations wherein the first media playback application and the second media playback application are instances of the same media playback application are not positively required, as they are based on limitations in claim 5 that are not positively required.
Regarding claim 11, Coffman discloses the method of claim 1, further comprising in response to determining that the leader device is not to remain the leader device of the group of media playback devices (This limitation, as well as the limitations which follow and depend on this limitation, are not positively required, as the determination could be made that the leader device is to remain the leader device. However, in the interests of compact prosecution, and as Coffman discloses the following limitations, Examiner’s will provide citations of the following limitations, even though they are not required by the claim language.), determining whether a follower device in the group of media playback devices is capable of being designated as the leader device (Fig. 29E, para. [0914]).
Regarding claim 12, Coffman discloses the method of claim 11, further comprising, in response to determining that the follower device is capable of being designated as the leader device (This limitation, as well as the limitations which follow and depend on this limitation, are not positively required, as the determination could be made that the follower device is not capable of being designated as the leader device. However, in the interests of compact prosecution, and as Coffman discloses the following limitations, Examiner’s will provide citations of the following limitations, even though they are not required by the claim language.): causing a media playback application executing on the leader device to perform a stream transfer of a stream of content corresponding to the media content item to a follower device in the group of media playback devices by transmitting a control instruction to the follower device that: designates the follower device as an updated leader device; causes the media playback application to execute on the updated leader device; and transfers the group media playback session such that the updated leader device is configured to transmit the updated control instructions via the first media playback application that cause the media content item to be synchronously presented with the updated leader device and each of the plurality of follower devices remaining in the group of media playback devices; and removing the leader device from the group of media playback devices that are participating in the group media playback session (Figs. 29A-I, paras. [0907]-[0931]). Further, the limitations in this claim are not positively required, as they are based on limitations in claim 11 that are not positively required.
Regarding claim 13, Coffman discloses the method of claim 1, further comprising: in response to determining that the leader device is not to remain the leader device of the group of media playback devices (This limitation, as well as the limitations which follow and depend on this limitation, are not positively required, as the determination could be made that the leader device is to remain the leader device. However, in the interests of compact prosecution, and as Coffman discloses the following limitations, Examiner’s will provide citations of the following limitations, even though they are not required by the claim language.), dynamically modifying the group media playback session by: updating the group media playback session by indicating an updated leader device associated with the group media playback session; transferring the group media playback session such that the updated leader device is configured to transmit the updated control instructions via the first media playback application that cause the media content item to be synchronously presented with the updated leader device and each of the plurality of follower devices remaining in the group of media playback devices; and removing the leader device from the group of media playback devices that are participating in the group media playback session (Figs. 29A-I, paras. [0907]-[0931]).
Regarding claim 14, Coffman discloses a system for media playback, the system comprising: a leader device having a hardware processor that: transmits, from a leader device to a plurality of follower devices that each belong to a group of media playback devices in a group media playback session, control instructions that cause a media content item to be synchronously presented with the leader device and each of the plurality of follower devices in the group of media playback devices (Figs. 29A-D, paras. [0907]-[0913]); during the synchronous presentation of the media content item, receives an indication to halt presentation of the media content item by the leader device (Fig. 29E, para. [0914]); in response to receiving the indication to halt presentation of the media content item by the leader device, determines whether the leader device is to remain the leader device of the group of media playback devices in the group media playback session (Fig. 29E, para. [0914]. The disclosure of Coffman shows that when Device 2, element 2912, goes offline or becomes unavailable, control signals are then sent from Device 1, element 2910, and that 2910 is referred to as the “primary device,” which could be interpreted to mean that the determination was made that the “leader device” switched from Device 2 to Device 1. However, as the claim language does not assign any requirements to the “leader device” other than the title, it could be argued that Device 2 could continue to be referred to as the “leader device,” and thus that the determination could be made for the leader device to remain the leader device.); and in response to determining that the leader device is to remain the leader device of the group of media playback devices (This limitation, as well as the limitations which follow and depend on this limitation, are not positively required, as the determination could be made that the leader device is not to remain the leader device. However, in the interests of compact prosecution, and as Coffman discloses the following limitations, Examiner’s will provide citations of the following limitations, even though they are not required by the claim language.), halts the presentation of the media content item on the leader device while continuing to transmit updated control instructions that cause the media content item in the group media playback session to continue being synchronously presented on the plurality of follower devices remaining in the group of media playback devices (Fig. 29E, para. [0914]. The claim language does not require that the updated control instructions be sent by any specific device, and thus Device 1, element 2910, sending these instructions, reads on the claim language.).
Regarding claim 15, Coffman discloses the system of claim 14, wherein the presentation of the media content item on the leader device is halted by relinquishing one or more media resources used by a media playback application executing on the leader device to present the media content item on the leader device (Fig. 29E, para. [0914]. Being offline axiomatically requires relinquishing one or more media resources.).
Regarding claim 16, Coffman discloses the system of claim 15, wherein the media playback application is an audio playback application and wherein the one or more media resources include an audio resource (Fig. 29C, para. [0910]).
Regarding claim 17, Coffman discloses the system of claim 15, wherein the media playback application is a video playback application that presents the media content item on a display associated with the leader device, and wherein the one or more media resources include a screen resource for presenting information using the display of the leader device (para. [0360]).
Regarding claim 18, Coffman discloses the system of claim 14, wherein the media content item is presented by the leader device executing a first media playback application (Figs. 29A-D, paras. [0907]-[0913]) and wherein, in response to determining that the leader device is to remain the leader device of the group of media playback devices (This limitation, as well as the limitations which follow and depend on this limitation, are not positively required, as the determination could be made that the leader device is not to remain the leader device.), the hardware processor also: receives, at the leader device, a request to initiate a media playback session including a second media content item; and in response to receiving the request to initiate the media playback session including the second media content item, launches a second media playback application to present the second media content item, wherein the second media playback application is executing concurrently with the first media playback application on the leader device (The previous limitations are not positively required.).
Regarding claim 19, Coffman discloses the system of claim 18, but the limitations wherein the media playback session that includes the second media content item is a second group playback session with a second plurality of follower devices and wherein the leader device and the second plurality of follower devices are grouped in a second group of media playback devices are not positively required, as they are based on limitations in claim 18 that are not positively required.
Regarding claim 20, Coffman discloses the system of claim 19, but the limitations wherein the second media playback application is configured to transmit control instructions that cause the second media content item to be synchronously presented with the leader device and each of the second plurality of follower devices in the second group of media playback devices while concurrently using the first media playback application to transmit the updated control instructions that cause the media content item in the group media playback session to continue being synchronously presented on the plurality of follower devices remaining in the group of media playback devices are not positively required, as they are based on limitations in claims 18 and 19 that are not positively required.
Regarding claim 21, Coffman discloses the system of claim 18, but the limitations wherein the hardware processor also receives an indication that the one or more media resources are no longer being used at an application manager executing on the leader device, wherein the second media playback application initiates the presentation of the second media content item in response to receiving the request to initiate the media playback session including the second media content item and in response to receiving the indication that the one or more media resources are no longer being used are not positively required, as they are based on limitations in claim 18 that are not positively required.
Regarding claim 22, Coffman discloses the system of claim 18, but the limitations wherein the hardware processor also: inhibits the first media application from being visible on the leader device in response to receiving the indication to halt presentation of the media content item by the leader device, wherein the first media application was in a visible state when the media content item was being synchronously presented on the leader device and each of the plurality of follower devices in the group of media playback devices; and sets the second media application as a current media playback application for presenting the second media content item, wherein the second media application is in a visible state on leader device are not positively required, as they are based on limitations in claim 18 that are not positively required.
Regarding claim 23, Coffman discloses the system of claim 18, but the limitations wherein the first media playback application and the second media playback application are instances of the same media playback application are not positively required, as they are based on limitations in claim 18 that are not positively required.
Regarding claim 24, Coffman discloses the system of claim 14, wherein, in response to determining that the leader device is not to remain the leader device of the group of media playback devices (This limitation, as well as the limitations which follow and depend on this limitation, are not positively required, as the determination could be made that the leader device is to remain the leader device. However, in the interests of compact prosecution, and as Coffman discloses the following limitations, Examiner’s will provide citations of the following limitations, even though they are not required by the claim language.), the hardware processor also determines whether a follower device in the group of media playback devices is capable of being designated as the leader device (Fig. 29E, para. [0914]).
Regarding claim 25, Coffman discloses the system of claim 24, wherein, in response to determining that the follower device is capable of being designated as the leader device (This limitation, as well as the limitations which follow and depend on this limitation, are not positively required, as the determination could be made that the follower device is not capable of being designated as the leader device. However, in the interests of compact prosecution, and as Coffman discloses the following limitations, Examiner’s will provide citations of the following limitations, even though they are not required by the claim language.), the hardware processor also: causes a media playback application executing on the leader device to perform a stream transfer of a stream of content corresponding to the media content item to a follower device in the group of media playback devices by transmitting a control instruction to the follower device that: designates the follower device as an updated leader device; causes the media playback application to execute on the updated leader device; and   transfers the group media playback session such that the updated leader device is configured to transmit the updated control instructions via the first media playback application that cause the media content item to be synchronously presented with the updated leader device and each of the plurality of follower devices remaining in the group of media playback devices; and removes the leader device from the group of media playback devices that are participating in the group media playback session (Figs. 29A-I, paras. [0907]-[0931]). Further, the limitations in this claim are not positively required, as they are based on limitations in claim 24 that are not positively required.
Regarding claim 26, Coffman discloses the system of claim 14, wherein the hardware processor also: in response to determining that the leader device is not to remain the leader device of the group of media playback devices (This limitation, as well as the limitations which follow and depend on this limitation, are not positively required, as the determination could be made that the leader device is to remain the leader device. However, in the interests of compact prosecution, and as Coffman discloses the following limitations, Examiner’s will provide citations of the following limitations, even though they are not required by the claim language.), dynamically modifies the group media playback session by: updating the group media playback session by indicating an updated leader device associated with the group media playback session; transferring the group media playback session such that the updated leader device is configured to transmit the updated control instructions via the first media playback application that cause the media content item to be synchronously presented with the updated leader device and each of the plurality of follower devices remaining in the group of media playback devices; and removing the leader device from the group of media playback devices that are participating in the group media playback session (Figs. 29A-I, paras. [0907]-[0931]).
Regarding claim 27, Coffman discloses a non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for media playback, the method comprising: transmitting, from a leader device to a plurality of follower devices that each belong to a group of media playback devices in a group media playback session, control instructions that cause a media content item to be synchronously presented with the leader device and each of the plurality of follower devices in the group of media playback devices(Figs. 29A-D, paras. [0907]-[0913]); during the synchronous presentation of the media content item, receiving an indication to halt presentation of the media content item by the leader device (Fig. 29E, para. [0914]); in response to receiving the indication to halt presentation of the media content item by the leader device, determining whether the leader device is to remain the leader device of the group of media playback devices in the group media playback session (Fig. 29E, para. [0914]. The disclosure of Coffman shows that when Device 2, element 2912, goes offline or becomes unavailable, control signals are then sent from Device 1, element 2910, and that 2910 is referred to as the “primary device,” which could be interpreted to mean that the determination was made that the “leader device” switched from Device 2 to Device 1. However, as the claim language does not assign any requirements to the “leader device” other than the title, it could be argued that Device 2 could continue to be referred to as the “leader device,” and thus that the determination could be made for the leader device to remain the leader device.); and in response to determining that the leader device is to remain the leader device of the group of media playback devices (This limitation, as well as the limitations which follow and depend on this limitation, are not positively required, as the determination could be made that the leader device is not to remain the leader device. However, in the interests of compact prosecution, and as Coffman discloses the following limitations, Examiner’s will provide citations of the following limitations, even though they are not required by the claim language.), halting the presentation of the media content item on the leader device while continuing to transmit updated control instructions that cause the media content item in the group media playback session to continue being synchronously presented on the plurality of follower devices remaining in the group of media playback devices (Fig. 29E, para. [0914]. The claim language does not require that the updated control instructions be sent by any specific device, and thus Device 1, element 2910, sending these instructions, reads on the claim language.).


Conclusion
Claims 1-27 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        June 22, 2022